
	
		I
		112th CONGRESS
		1st Session
		H. R. 3155
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Franks of Arizona
			 (for himself, Mr. Flake,
			 Mr. Gosar,
			 Mr. Quayle,
			 Mr. Schweikert,
			 Mr. Hastings of Washington,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To preserve the multiple use land management policy in
		  the State of Arizona, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Arizona Mining Continuity Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)over the past 20
			 years, a form of low-impact, safe, and environmentally responsible underground
			 breccia pipe uranium mining has been conducted in northern
			 Arizona, particularly in an area located beyond the northern boundaries of the
			 Grand Canyon National Park known as the Arizona Strip;
			(2)according to
			 United States Geological Survey estimates, the Arizona Strip—
				(A)has the potential
			 of becoming the second most important uranium-producing region in the United
			 States; and
				(B)contains
			 approximately 375,000,000 pounds of high-grade uranium ore with the energy
			 equivalent of 13,000,000,000 barrels of oil, which is approximately the
			 quantity of recoverable oil originally found in Prudhoe Bay, Alaska;
				(3)in 1984, during
			 the last uranium boom, Congress enacted the Arizona Wilderness Act of 1984 (16
			 U.S.C. 1132 note; Public Law 98–406), which—
				(A)is recognized as a
			 historic compromise between environmental and uranium mining interests;
			 and
				(B)affirmed the
			 continued multiple use management of Federal land on the Arizona Strip that was
			 not designated as wilderness by that Act;
				(4)continued
			 development of resources on the Arizona Strip would significantly boost
			 economic growth in the area, provide for permanent well-paying jobs, and serve
			 as a source of revenue to the Federal Government and State and local
			 governments;
			(5)on July 21, 2009,
			 the Department of the Interior published a notice entitled Notice of
			 Proposed Withdrawal and Opportunity for Public Meeting; Arizona (74
			 Fed. Reg. 35887), which—
				(A)proposed the
			 withdrawal of approximately 1,000,000 acres of Federal locatable minerals in
			 northern Arizona from the location of new mining claims over concerns that the
			 uranium mining could impact the Grand Canyon watershed; and
				(B)made no mention of
			 the Arizona Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–406) or
			 the resource management plans that have governed mineral resource development
			 on the Arizona Strip; and
				(6)the February 2011
			 Draft Environmental Impact Statement for the proposed withdrawal determined
			 there is no conclusive evidence from well and spring sampling data that
			 modern-day breccia pipe uranium mining operations in the northern portion of
			 the Grand Canyon region has impacted the chemical quality of groundwater in the
			 regional-aquifer.
			3.Prohibition of
			 proposed mining withdrawal without congressional approval
			(a)In
			 generalExcept by express
			 authorization by Congress referencing this section and notwithstanding any
			 other provision of law, the Secretary of the Interior shall not extend, renew,
			 or issue a notice of segregation or withdrawal of the public land and National
			 Forest System land (including a portion of the land) described in Public Land
			 Order 7773 (76 Fed. Reg. 37826 (June 28, 2011)).
			(b)Effect of
			 noticeAny notice of
			 segregation or withdrawal of the land described in subsection (a) shall have no
			 legal effect.
			
